DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [21], line 6, “lock-out component” should read --outer connector--.  In paragraph [24], line 3, “grove” should read --groove--.  In paragraph [26], line 2, “106” should read --110--.  In paragraph [27], lines 4 and 8, “108” should read --110--.  In paragraph [34], line 3, “30” should read --130--.  In paragraph [36], lines 4, 6 and 8, “108” should read --110--.  In paragraph [38], line 5, “108” should read --110--.  In paragraph [40], lines 3 and 5, “110” should read --114--.  In paragraph [40], line 9, “106” should read --114--.  In paragraph [41], line 6, “108” should read --110--.  In paragraph [42], line 1, “108” should read --110--.  In paragraph [43], lines 1 and 3, “110” should read --114--.    
Appropriate correction is required.
Claims 7, 8, 10, 11-14 and 16-21 are objected to because of the following informalities:  In claim 7, line 3, “for” should read --from--.  In the last line of claim 7, there is no antecedent basis for “the locked-out component”.  In claim 8, lines 4-5, there is no antecedent basis for “the locked-out component”.  In claim 10, line 8, --a-- should be inserted before “supervisor”.  In claim 10, line 9, “first” should read --third--, and “second” should read --fourth--.  In claim 11, line 9, “on” should read --one--.  In claim 12, line 2, --of the-- should follow “one”.  In claim 12, line 3, --a-- should follow “is”.  In claim 13, line 3, “for” should read --from--.  In claim 14, line 4, there is no antecedent basis for “the locked-out component”.  In claim 16, line 4, there is no antecedent basis for “the blade retaining portion”.  In claim 16, line 9, there is no antecedent basis for “the securing device”.  In claim 16, line 9, the second occurrence of “extending” should be deleted.  In claim 17, line 5, there is no antecedent basis for “the blade retaining portion”.  In claim 17, line 10, there is no antecedent basis for “the second securing device”, and the second occurrence of “extending” should be deleted.  In claim 18, line 2, there is no antecedent basis for “the blade retaining portion”.  In claim 18, line 4, there is no antecedent basis for “the electric utility service personnel”.  In claim 19, line 2, there is no antecedent basis for “the outer connector”.  In claim 20, line 3, there is no antecedent basis for “the electric utility service personnel”.  In claim 21, line 3, there is no antecedent basis for “the electric utility service personnel”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 10, 12, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is unclear whether “a material…properties” is claiming that the inner and outer connector are made of the same material, or not.  In claim 6, line 2, “the connector” is unclear, since claim 1 claims a connector assembly, an inner connector and an outer connector.  In claim 8, lines 2-3, “the connector” is unclear, since claim 1 claims a connector assembly, an inner connector and an outer connector.  Claim 10 is indefinite, since it depends from itself.  Claim 10 should depend from claim 9, to provide proper antecedent basis for its limitations.  Claim 12 is indefinite, since it depends from itself.  Claim 12 should depend from claim 11, to provide proper antecedent basis for its limitations.  In claim 19, it is unclear whether “a material…properties” is claiming that the inner and outer connector are made of the same material, or not.  In claim 21, line 2, “the connector” is unclear, since claim 15 claims both an inner connector and a connector assembly.  
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langenbacher 1,476,895.
It is noted that throughout the claims, the reference to electric utility service personnel does not form a part of the claimed structure.  
Re claim 1, Langenbacher teaches a lock out device comprising a lock controller comprising a blade retaining portion (the portion of housing 5 which receives the blade), a slidable blade 11 in the blade retaining portion, wherein the blade may slide between a release position and a lockout position, a lock out attachment comprising a shell (8, and the portion of the housing 5 which receives the piston 16), a piston 16 within the shell, a hook 19 secured to the piston, wherein the piston may move between a hook lock position and a hook extended position, a connector assembly including an outer connector (the portion of casing 5 which receives the inner connector 9), wherein the first end of the inner connector is coupled to the blade, and the opposing end of the inner connector 9 is coupled to the piston 16.
Re claim 2, the hook 19 couples to a component (animal) and the hook is pulled back into the shell by sliding the blade from the release to the lockout position, and the locked component is secured by the hook and cannot be inadvertently removed using another tool.
Re claim 7, the lock out attachment has an outwardly extending portion 8 extending from the shell 5 which is capable of being coupled to a tool.  It is also noted that claim 7 is not a method of use claim.
Re claim 13, the blade includes an outwardly extending portion 15 that may be grasped to slide the blade.
Re claim 15, Langenbacher teaches a method of securing a locked-out component (animal), including a lock controller comprising a blade retaining portion (the portion of housing 5 which receives the blade), a slidable blade 11 in the blade retaining portion, wherein the blade may slide between a release position and a lockout position, a lock out attachment comprising a shell (8, and the portion of the housing 5 which receives the piston 16), a piston 16 within the shell, a hook 19 secured to the piston, wherein the piston may move between a hook lock position and a hook extended position, a connector assembly including an outer connector (the portion of casing 5 which receives the inner connector 9), wherein the first end of the inner connector is coupled to the blade, and the opposing end of the inner connector 9 is coupled to the piston 16.  The blade is slid from a lockout position to a release position wherein the piston is pushed from a hook lock position to a hook release position, and the blade is slid to the lockout position to pull the piston from the hook extended position to the hook lock position, wherein the hook is retracted substantially back into the interior of the shell of the lock out attachment, and the locked-out component that is coupled to the hook cannot be accessed by a tool.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher 1,476,895 in view of Hsu 5,778,709.
Re claim 3, Hsu teaches an inner component 12 and outer component 14 formed with a bright color (column 5, line 51).  
Re claim 5, Hsu teaches a shell 14 formed with a bright color (column 5, line 51). 
Re claim 6, Hsu teaches an inner component 12 and outer component 14 formed with a bright color (column 5, line 51).  
Re claim 18, Hsu teaches an inner component 12 and outer component 14 formed with a bright color (column 5, line 51).  
 Re claim 20, Hsu teaches an inner component 12 and outer component 14 formed with a bright color (column 5, line 51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the blade, blade retaining portion and inner and outer connectors of Langenbacher with a bright color, in view of the teaching of Hsu, such that they are readily visible.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher 1,476,895 in view of Hsu 5,778,709.
Re claim 4, Hsu teaches an inner component 12 and outer component 14 of a material having substantially the same metal thermal expansion properties (column 3, lines 64-66).  
Re claim 19, Hsu teaches an inner component 12 and outer component 14 of a material having substantially the same metal thermal expansion properties (column 3, lines 64-66).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inner and outer connectors of Langenbacher from substantially the same metal thermal expansion properties, in view of the teaching of Hsu, since metal is well known to provide strong theft deterrence properties.
Claims 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher 1,476,895 in view of the EP 0831199 reference, hereafter referred to as EP (199).
Re claim 9, EP (199) teaches inner 12 and outer 14 components with holes 26, 28 for a hook 16 in a shell (the top right corner of housing 14 in figs. 2 and 3.  The holes receive multiple securing padlocks 40 in fig. 6.  
Re claim 10, the EP (199) reference teaches the claimed third and fourth holes for receiving a padlock.
Re claim 11, the EP (199) reference teaches the claimed third and fourth holes for receiving a padlock.
Re claim 16, the EP (199) reference teaches the claimed third and fourth holes for receiving a padlock.
Re claim 17, the EP (199) reference teaches the claimed third and fourth holes for receiving a padlock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latching arrangement 13, 23 of Langenbacher to including multiple holes in the inner and outer components to receive padlocks, in view of the teaching of the EP (199) reference, to optimize the security of the lockout device with padlocks.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher 1,476,895 in view of the EP (199) reference as applied to claim 16 above, and further in view of Hsu 5,778,709.
Hsu teaches an inner component 12 and outer component 14 formed with a bright color (column 5, line 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the blade, blade retaining portion and inner and outer connectors of Langenbacher with a bright color, in view of the teaching of Hsu, such that they are readily visible.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher 1,476,895 in view of the EP 0831199 reference, hereafter referred to as EP (199) and Porcelli et al 6,092,402.
Re claim 12, EP (199) teaches inner 12 and outer 14 components with holes 26, 28 for a hook 16 in a shell (the top right corner of housing 14 in figs. 2 and 3.  The holes receive multiple securing padlocks 40 in fig. 6.  Porcelli et al teaches that holes 26 in one member may be different than another hole 30 in the same member 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latching arrangement 13, 23 of Langenbacher to including multiple holes in the inner and outer components to receive padlocks, in view of the teaching of the EP (199) reference, to optimize the security of the lockout device with padlocks.  It would have been obvious to choose different sized first holes in the slidable blade of Langenbacher as modified by the EP (199) reference in view of the teaching of Porcelli et al, to receive different sized locks, if desired.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher 1,476,895 in view of Moersch 1,505,660.
Re claim 14, Moersch teaches two grabber hasps d, d for forming a locking hook.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook of Langenbacher to include two grabber hasps, in view of the teaching of Moersch, to provide expect5ed locking capabilities.
               Provided the above rejection under 35 USC 112, second paragraph of claim 8 is overcome, claim 8 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 10, 2022